Citation Nr: 0001569	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-10 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for prostate cancer, 
claimed as a result of exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 until 
he retired in September 1991. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.

In December 1998, the RO received the veteran's claim of 
service connection for a post-traumatic stress disorder, 
which is currently pending. 

The veteran and his spouse provided testimony at a personal 
hearing before the RO in December 1998.  A transcript of that 
hearing is of record.


FINDINGS OF FACT

1.  The veteran had verified active service from September 
1967 to September 1991, including verified service in 
Thailand; the veteran has provided competent and credible 
evidence that he visited Vietnam, once in 1970 and once in 
1973.

2.  The veteran was diagnosed with prostate cancer and 
residuals thereof by VA and private physicians in 1996.


CONCLUSION OF LAW

The veteran's prostate cancer is presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service medical records, including the 
examinations at induction into service and separation from 
service, are negative for any diagnosis, treatment, or 
complaints related to a prostate disorder. 

The veteran retired from military service in September 1991.  
In August 1996, he filed a claim of service connection for 
prostate cancer as a result of exposure to Agent Orange 
between 1971 and 1973.  

Service personnel records reflect the veteran's service 
between 1968 and 1974 as a Medical Service Technician at Air 
Force bases in the Philippines, Japan, and Thailand.  DD Form 
214 reflects that he was awarded, among other citations, the 
Vietnam Service Medal, the Vietnam Campaign Medal, and the 
Vietnam Gallantry Cross with device.  There are no service 
personnel or medical reports of record indicating that the 
veteran spent any time on the ground in Vietnam.

Private medical records reflect the veteran's post-service 
treatment for prostate cancer.  The records show that the 
veteran was initially diagnosed with adenocarcinoma of the 
prostate gland in February 1996.  They further reflect that 
he underwent a bilateral pelvic lymphadenectomy and radical 
retropubic prostatectomy in March 1996.  Follow-up 
examinations were conducted through December 1996. 

In December 1996, the veteran was afforded VA general medical 
examination to determine the extent to which he suffered from 
residuals of prostate cancer.  The VA physician's examination 
revealed no evidence of metastases, and the veteran appeared 
to be in no acute distress.  His abdomen was well healed, 
with a midline hypogastric incisional scar.  Diagnoses were 
post radical prostatectomy for carcinoma of prostate; 
residual mild radiation cystitis and proctitis; and urethral 
stenosis which required dilation secondary to radiation 
treatment for prostate cancer. 

In a July 1997 decision, the RO held that service connection 
could not be granted on a presumptive basis under the Agent 
Orange Act of 1991, as the required service in Vietnam had 
not been shown.  The RO also held that a prostate disorder 
had not been shown during the veteran's active duty, and had 
not manifested to a compensable degree within one year of his 
service.  The RO concluded that there was no basis in the 
available evidence to establish service connection because 
prostate cancer was neither incurred during military service 
nor aggravated or caused thereby.  The veteran's claim was 
denied, and he initiated a timely appeal.  The July 1997 
decision also informed the veteran that he should submit for 
consideration any proof that he had been on the ground in 
Vietnam for any period of time, no matter how brief.

In the notice of disagreement and the substantive appeal, the 
veteran stated that he was aboard an Air America flight in 
March 1970 which landed in Vietnam while enroute from Japan 
to Thailand.  He also reported that in 1972 he traveled by 
airplane to Vietnam, on verbal orders, to assist in 
transporting a patient with a head injury to a neurosurgeon 
in Saigon.  He stated that he arrived in Vietnam early in the 
morning and did not leave until the following day.  He 
reported that he bought two ceramic elephants during his 
stay.  Additionally, the veteran asserted his belief that he 
could have been exposed to Agent Orange as a result of his 
work as a Medical Service Technician at Air Force bases in 
Japan.  This was so, he contended, because his job involved 
meeting flights bringing wounded servicemen directly from 
Vietnam.  He stated that he attended the wounded by cleaning 
and bathing them, and changing the dressings on their wounds.  
He reported that the some of the wounded had been exposed to 
Agent Orange, and were often transported directly from the 
field "without being washed [or] cleaned up."  The veteran 
opined that "due to the advanced stage of my cancer and the 
slow growth rate of this type [of] cancer . . . I more than 
likely was affected while still on active duty and did not 
show any symptoms until later."

In January 1998, the RO requested in writing that the veteran 
corroborate his time in Vietnam by means of a "buddy" 
statements and/or letters to friends or relatives.  In 
response, the veteran submitted a notarized statement signed 
by a fellow serviceman, which states:

I knew [the veteran] while stationed [in 
Thailand] in 1972-1973.  Sometime in the 
Spring of 1973 [the veteran] went to Viet 
Nam on an over[-]night trip with an 
emergency Air Evac mission.  When he 
returned the next day I met him at the 
Air Terminal and helped him to move some 
ceramic elephants he purchased in Viet 
Nam to his house in town.

In a further attempt to verify the veteran's presence in 
Vietnam, the RO requested that the National Personnel Records 
Center (NPRC) provide the veteran's service records and any 
pertinent morning reports.  In May 1998, NPRC informed the RO 
that the veteran's service records had already been supplied, 
and that no Air Force morning reports after 1966 were on 
file.

During a personal hearing in December 1998, the veteran 
testified that he had stopped in Vietnam for one and a half 
hours on March 3, 1970, during a flight from Japan to 
Thailand.  He did not remember the flight number, but 
believed that it was an Air America flight.  He testified 
that in 1973 he volunteered for an overnight flight 
originating in Thailand in order to airlift a wounded soldier 
to Saigon.  He reported that he spent the night there and 
returned the next day, spending "more than 24, but less than 
48" hours in Vietnam.  He stated that no temporary duty 
orders exist regarding the 1973 trip, as he traveled on 
verbal orders.

The veteran's spouse testified that she was married to the 
veteran when he was stationed in Thailand, and that she was 
aware of his overnight trip to Vietnam in 1973.  The veteran 
furnished the hearing officer with a sworn statement from his 
sister, who remembered that the veteran told her about 
traveling to Vietnam for a medical emergency and purchasing 
ceramic elephants while there.

In December 1998, the hearing officer issued a supplemental 
statement of the case which continued the previous denial of 
the veteran's claim, holding that the evidence had not shown 
that the veteran served in Vietnam or was exposed to 
herbicides through some other military experience.  Although 
the RO noted that the veteran's testimony was "honest and 
faithful," it was held that his claim could not be granted 
without verification of actual service in Vietnam.

Legal Criteria.  Pursuant to 38 U.S.C.A. § 5107(a), a person 
who submits a claim to VA has the burden of providing 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
United States Court of Appeals for Veterans Claims (Court) 
defines a well-grounded claim as one that is plausible; a 
claim that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Board is not free to judge weight or credibility at the 
well-groundedness stage, except to the extent that it may 
determine certain evidence to be inherently incredible or 
beyond the competence of the witness.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  At the well-
groundedness stage all evidence not, on its face, inherently 
incredible or beyond the competence of the witness is 
presumed credible.  

Service connection may be granted for a disability resulting 
from personal injury incurred or disease contracted in the 
line of duty or for aggravation of a preexisting injury or 
disease.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  Service connection 
generally requires (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997).  This burden may not be met merely by presenting 
lay testimony, as lay persons are not competent to offer 
medical opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

There is a rebuttable presumption of entitlement to service 
connection for certain listed diseases diagnosed (to a degree 
of disability of 10 percent or more) at any time after 
service, which are attributable to Agent Orange exposure for 
veterans who served in the Republic of Vietnam.  38 U.S.C.A. 
§ 1116; 38 C.F.R. 
§§ 3.307, 3.309.  The list of specified diseases for 
presumptive service connection due to exposure to herbicides 
includes prostate cancer.

In McCartt v. West, 12 Vet. App. 164 (1999), the Court 
specifically found that, in accordance with 38 U.S.C.A. § 
1116 and 38 C.F.R. §§ 3.307 and 3.309, in the case of a 
Vietnam-era veteran, no direct evidence as to the in-service 
incurrence and medical nexus prongs of Caluza is necessary 
when the provisions of those sections are satisfied.  Id. at 
167.  

An herbicide agent means a chemical or an herbicide used in 
support of the United States and Allied Military Operations 
in the Republic of Vietnam from January 1962 through May 
1975.  38 C.F.R. § 3.307(a)(6).  Agent Orange is generally 
considered an herbicide agent.  A veteran who has received a 
confirmed diagnosis of one of the presumptively listed 
diseases above and who had actual service in Vietnam from 
January 1962 through May 1975 shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to the contrary.  A factual 
basis may be established by medical evidence, competent lay 
evidence, or both.  38 C.F.R. § 3.307(b).

"Service in Vietnam" includes service in the waters 
offshore, or service in other locations if the conditions of 
service involved duty or visitation in Vietnam.  38 C.F.R. § 
3.313(a) (1999).

Evidence which may be considered in rebuttal of service 
connection of a disease listed in 38 C.F.R. § 3.309 will be 
any evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
38 C.F.R. § 3.307(d).  The expression "affirmative evidence 
to the contrary" will not be taken to require a conclusive 
showing, but such showing as would, in sound medical 
reasoning and in consideration of all the evidence of record, 
support a conclusion that the disease was not incurred in 
service.  Id.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  In Gilbert the Court specifically stated 
that entitlement need not be established beyond a reasonable 
doubt, by clear and convincing evidence, or by a fair 
preponderance of the evidence.  Under the benefit of the 
doubt doctrine established by Congress, when the evidence is 
in relative equipoise, the law dictates that the veteran 
prevails.  Thus, to deny a claim on its merits, the 
preponderance of the evidence must be against the claim.

Analysis.  Initially, the Board finds that the veteran's 
claim of entitlement to service connection for prostate 
cancer, claimed as a result of exposure to herbicides, is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The record includes the accounts by the veteran and a fellow 
serviceman recounting the veteran's visitations to Vietnam, 
statements which are neither inherently incredible nor beyond 
their competence; and includes a post-service diagnosis of 
prostate cancer, a disease entitled to regulatory presumption 
under 38 C.F.R. § 3.309.  Thus, the veteran has submitted a 
claim that is not "inherently implausible."  See Murphy, 1 
Vet. App. at 81.

As noted above, the regulations pertaining to Agent Orange 
exposure, expanded to include all herbicides used in Vietnam, 
now provide for a presumption of exposure to herbicide agents 
for veterans whose service involved duty or visitation in 
Vietnam.  38 C.F.R. § 3.307(a)(6).  In this case, despite the 
RO's unsuccessful attempts to verify the veteran's 
allegations of his presence in Vietnam through service 
department records, there is evidence supporting his claim 
that he actually "visited" Vietnam.  The veteran has 
provided a statement from a fellow serviceman to the effect 
that the veteran spent at least a brief amount of time in 
Vietnam.  The veteran provided testimony regarding his two 
visitations to Vietnam.

As a general matter, in order for any testimony to be 
probative of any fact, the witness must be competent to 
testify as to the facts under consideration.  See Espiritu, 
supra; Layno v. Brown, 6 Vet. App. 465 (1994).  A witness 
must have personal knowledge in order to be competent to 
testify to a matter.  Competent testimony is thus limited to 
that which the witness has actually observed, i.e., to that 
which is within the realm of his personal knowledge as 
distinguished from opinions or conclusions drawn from such 
facts.

The veteran testified that he visited Vietnam on two 
occasions.  He testified about concrete facts within his own 
observation and recollection.  The Court has held that VA 
cannot ignore appellant's testimony simply because appellant 
is an interested party.  VA cannot treat a veteran's sworn 
testimoy only as a part of his contentions; VA must account 
for and explain its reasons for rejecting the testimony.  See 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  The hearing 
officer specifically found that the veteran's testimony was 
"honest and faithful."  Accordingly, the Board finds that 
the veteran has provided competent and credible testimony 
regarding his two visitations to Vietnam.  Other statements 
submitted by the veteran since he filed his claim have been 
consistent to such a degree that no doubt has been cast upon 
the credibility of his accounts.  Additionally, the veteran's 
testimony is supported by his fellow serviceman's statement 
that he met the veteran at an airport upon the veteran's 
return from Vietnam in 1973.  His wife and his sister have 
also provided evidence in support of his claim.

Significantly, the Board notes that the record is devoid of 
evidence that could serve to rebut the veteran's competent 
and credible evidence regarding his visits to Vietnam.  His 
account of his visitations to Vietnam is certainly consistent 
with official service records regarding the circumstances of 
his service.  The RO held that even though the veteran's 
testimony regarding his visitations to Vietnam was considered 
to be honest and faithful, additional verification of actual 
service in Vietnam was required.  The RO did not cite any 
statutory or regulatory authority for this requirement or 
specify the nature and type of verification needed.  In the 
opinion of the Board, the evidence provided by the veteran is 
sufficient to establish his visitation to Vietnam.  Further, 
the record lacks any affirmative evidence which tends to show 
that the veteran's prostate cancer can be dissociated from 
the veteran's service through a showing of intercurrent 
causation.  Without such evidence, there can be no finding 
that the evidence in this case preponderates against the 
veteran's claim.

Based on the above, the Board finds that the evidence 
supports the veteran's claim of having been physically 
present in Vietnam in 1970 and 1973.  Consequently, the Board 
finds that the preponderance of evidence does not weigh 
against the veteran's claim, and an allowance of service 
connection for the issue on appeal is warranted under the 
presumptions afforded pursuant to 38 C.F.R. § 3.307 and 
3.309.


ORDER

Service connection for prostate cancer is granted.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

